DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a spring brake actuator comprising a service brake chamber, a modulator valve unit, wherein a housing of the modulator valve unit is formed integrally with an actuator housing; wherein the inlet valve is connected to the service brake working chamber by a pressure inlet duct and the outlet valve is connected to the service brake working chamber by a separate pressure outlet duct (as per claim 1); or wherein the inlet valve is a normally open valve and the outlet valve is a normally closed valve (as per claim 7); or a spring brake actuator with an anti-compounding valve comprising a service brake pressure port, a spring brake pressure port, a service brake pressure duct connecting the service brake pressure port to the service brake working chamber, a spring brake pressure duct connecting the spring brake pressure port to the spring brake working chamber, a cavity connecting the service brake pressure duct and the spring brake pressure duct; and 6a valve piston beinq movably held within the cavity, wherein the valve piston is movable between a first position, in which the valve piston enables a fluid flow from service brake pressure duct to the spring brake pressure duct and blocks the spring brake pressure port, and a second position, in which the valve piston blocks a fluid flow between the service brake pressure duct and the spring brake pressure duct and enables a fluid flow through the spring brake pressure duct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

July 20, 2022